DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Specification, please amend paragraph [0001]:
[0001] This application is a continuation of U.S. Application Serial No. 16/374,547, filed April 3, 2019, now U.S. Patent No. 10,650,660, which is a continuation-in-part of U.S. Application Serial No. 16/034,449, filed July 13, 2018, now U.S. Patent No. 10,565,853, which is a continuation of U.S. Application Serial No. 15/198,582, filed June 30, 2016, now U.S. Patent No. 10,026,295,which is a continuation-in-part of, and claims the benefit of, U.S. Patent Application Serial No. 15/057,289, filed March 1, 2016, now U.S. Patent No. 10,643,451, which application is a continuation of U.S Patent Application Serial No. 14/610,641, filed January 30, 2015, now U.S. Patent No. 9,361,772, which application is a continuation of U.S. Patent Application Serial No. 13/933,101, filed July 1, 2013, now U.S. Patent No. 8,976,036, which application is a continuation of U.S. Patent Application Serial No. 13/593,514, 


Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an activity monitoring device that is affixed to the medicine bottle.  Each independent claim identifies the uniquely distinct features:
Regarding independent claim 2: “receiving, at a host system comprising at least one server comprising a processor, a communication interface, a memory and machine-readable code stored in the memory and executable by the processor, information regarding a plurality of detected activities at a monitored medical container associated with an insured, said monitored medical container comprising a container and at least one monitoring apparatus comprising at least one activity detector associated with said container which detects activity associated with said container and a processing unit communicatively coupled to the at least one activity detector and configured to transmit information regarding said detected activities at said monitored medical container; processing said information regarding said plurality of detected activities to determine compliance of said insured with a prescription for said medication associated with said medical container”.
Regarding independent claim 11:  “receiving, at a host system comprising at least one server comprising a processor, a communication interface, a memory and machine-readable code stored in the memory and executable by the processor, information regarding a plurality of detected activities at a monitored medical container associated with an insured, said monitored medical container comprising a container and at least one monitoring apparatus comprising at least one activity detector associated with said container which detects activity associated with said container and a processing unit communicatively coupled to the at least one activity detector and configured to transmit information regarding said detected activities at said monitored medical container; determining compliance of said insured with a prescription for said medication associated with said medical container by comparing said information regarding said plurality of detected activities to said prescription”.
Regarding independent claim 14: “a host system comprising at least one server comprising a processor, a communication interface, a database, a memory and machine-readable code stored in the memory and executable by the processor; a monitored medical containers, said monitored medical container comprising a container and at least one monitoring apparatus comprising at least one activity detector associated with said container which detects activity associated with said container and a processing unit communicatively coupled to the at least one activity detector and configured to transmit information regarding a detected activity at said monitored medical container; and an insurance system comprising at least one server comprising a processor, a communication interface a memory and machine-readable code stored in the memory and executable by the processor; wherein said host system is configured to receive said information regarding said detected activity; wherein said host system is configured to transmit said information regarding said detected activity to said insurance system; wherein said insurance system is configured to determine compliance of said insured with a prescription for said medication associated with said medical container by comparing said information regarding said plurality of detected activities to said prescription”. 
The prior art fail to teach the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/5/21